Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to a communication filed on 11/17/2020. Claims 32-51 have been examined.  Claims 1-31 are cancelled. 


Response to Arguments
Applicant’s arguments, see Remarks pages 6-8 , filed on 11/17/2020, with respect to the rejection(s) of claim(s) 32,43  under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nooren in view of Puura.

Note: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Peng et al. Publication No. US 20100112993 A1 – ¶0071 -0075 & ¶0090-0093.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32-37, 40-46, 48-49, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Nooren et al. Publication No. US 2010/0235911 A1 (Nooren hereinafter) in view of Puura et al. Publication No. US 2012/0289191 A1 (Puura hereinafter) 

Regarding claim 32,

Nooren teaches a method for identifying one or more unauthorized routes used for the termination of application-to-person (A2P) short message service (SMS) messages to a mobile telecommunications network (Fig.3, ¶ 0039 – ¶0042),  the method comprising:
 providing a collection point arranged to receive A2P SMS messages terminated to the network, the A2P SMS messages terminating at the collection point  (¶ 0039 - FIG. 3B illustrates detection of a spoofed MT/SM message, and FIG. 3C illustrates processing of a legitimate (i.e., non-spoofed) MT/SM message. Starting with FIG. 3B, in response to receiving SRI_SM_ACK message 318 from FWLl 202, SMSC 204 now has enough information to deliver the MT/SM message. Thus, SMSC 204 may issue a mobile-terminated forward short message (MT F _SM) message 320 to what SMSC 204 has been told is the MSC that is currently serving MS 214. Actually, MT_F SM message 320 is addressed to FWLl 202. In 0040, Fig.3B &C , - Thus, MT_F SM message 320 


 receiving the A2P SMS message at the collection point as a terminated A2P SMS message  (¶ 0039 - FIG. 3B illustrates detection of a spoofed MT/SM message, and FIG. 3C illustrates processing of a legitimate (i.e., non-spoofed) MT/SM message. Starting with FIG. 3B, in response to receiving SRI_SM_ACK message 318 from FWLl 202, SMSC 204 now has enough information to deliver the MT/SM message. Thus, SMSC 204 may issue a mobile-terminated forward short message (MT F _SM) message 320 to what SMSC 204 has been told is the MSC that is currently serving MS 214. Actually, MT_F SM message 320 is addressed to FWLl 202. In 0040, Fig.3B &C , - Thus, MT_F SM message 320 includes false information, shown as "FAKE_ADDR" in FIG. 3B, in the SRC field of MT_F SM message 320. [0040] MT_F SM message 320 is received by FWLl 202 – See Also ¶ 0011 – These SMS messages are generated from entities (application)).  

processing the terminated A2P SMS message to obtain an identifier identifying a source of the terminated A2P SMS message; and based at least on processing the terminated A2P SMS message, determining whether the identifier corresponds to an authorized source of A2P SMS traffic to the network (¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208- see Also Fig.3C, ¶ 0042).  

However, Nooren does not explicitly teach
stimulating an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient

Puura teaches 
stimulating an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient (Abstract; ¶ 0030 - PSMS billing is application-to-person (A2P) technology for businesses to bill their 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Puura.  The motivation for doing so is to allow the system to safely send SMS messages without asking permission from the user and thus diminishing the user experience (¶ 0071 – Puura). 
Regarding claim 33,

Nooren further teaches
if the identifier does not identify an authorized source of A2P SMS traffic to the network, determining that the identifier identifies an unauthorized source of A2P SMS traffic to the network (¶  0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208).  





Regarding claim 34,

Nooren does not explicitly teach 

wherein stimulating the application service to send the A2P SMS message comprises steps of: authenticating to the application service; entering a functional element within the service that requires delivery of the A2P SMS message to an end user; identifying the collection point to the service; and executing the service function.  

However, Puura teaches 

stimulating the application service to send the A2P SMS message comprises steps of: authenticating to the application service; entering a functional element within the service that requires delivery of the A2P SMS message to an end user; identifying the collection point to the service; and executing the service function (Abstract; ¶ 0030 - PSMS billing is application-to-person (A2P) technology for businesses to bill their consumers using the communication channel. A PSMS message is a standard text message that is "wrapped" in an invoice. ¶ 0054 - According to some embodiments, the PSMS client 109 on the UE 101 includes an authentication client that communicates with an authentication server on the merchant platform 130. The authentication client determines whether an SMS message was authorized (using, for example, a security token). If not, the PSMS client 109 stops the processing – ¶ 0071 - SMS authentication can be used as an authentication mechanism. For example, a value of an IMSI identifier is read from a SIM card on the UE 101. In some embodiments, the IMSI value is included in the PSMS message, which preempts further authentication. If the short code that is used in the PSMS address field for SMS authentication is zero rated in an agreement with the operator, the PSMS client 109 can safely send PSMS messages without asking permission from the user and thus diminishing the user experience – Note the client has to be authenticated in order to deliver the SMS message to  the  intended recipient, examiner interpret the functional element as equivalent to the code or program that is triggered in order for the SMS to be delivered).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include 
Regarding claim 35,

Nooren further teaches 
wherein processing the terminated A2P SMS message to obtain the identifier identifying the source of the terminated A2P SMS message comprises determining a unique network address associated with a network element used to route the A2P SMS message to the mobile telecommunications network (¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208).  

Regarding claim 36,

Nooren further teaches 
wherein determining the unique address comprises extracting a global title for the source network element from the terminated A2P SMS message (¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208).  






Regarding claim 37,

Nooren further teaches 

identifying  a source network used to route the A2P SMS message to the mobile telecommunications network(¶  0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208).    


Regarding claim 40,

Nooren further teaches

notifying an operator for the telecommunications network of whether the source of the terminated A2P SMS message is an authorized source of A2P SMS traffic to the network (¶  0011 - the network operator would desire to detect and discard spoofed MT/SM messages).



Regarding claim 41,

Nooren further teaches

if the identifier does not correspond to an authorized source of A2P SMS traffic, notifying an operator for the telecommunications network that an unauthorized source has terminated an A2P SMS message to the telecommunications network(¶ 0040;  ¶0011 - the network operator would desire to detect and discard spoofed MT/SM messages).








Regarding claim 42,

Nooren further teaches

a step of, if the identifier does not correspond to an authorized source of A2P SMS traffic to the telecommunications network, preventing A2P SMS messages from the identified source from terminating to the telecommunications network (¶ 0040;  ¶0011  – determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208)  
Regarding claim 43,

	Nooren teaches a system for use in a method of identifying one or more unauthorized sources of application-to-person (A2P) short message service (SMS) messages terminating to a mobile telecommunications network (Fig.3B, ¶  0039 – 0042), the system comprising: 

a collection point arranged to receive A2P SMS messages terminated to the network, the A2P SMS messages terminating at the collection point (¶ 0039 - FIG. 3B illustrates detection of a spoofed MT/SM message, and FIG. 3C illustrates processing of a legitimate (i.e., non-spoofed) MT/SM message. Starting with FIG. 3B, in response to receiving SRI_SM_ACK message 318 from FWLl 202, SMSC 204 now has enough information to deliver the MT/SM message. Thus, SMSC 204 may issue a mobile-terminated forward short message (MT F _SM) message 320 to what SMSC 204 has been told is the MSC that is currently serving MS 214. Actually, MT_F SM message 320 is addressed to FWLl 202. In 0040, Fig.3B &C, - Thus, MT_F SM message 320 includes false information, shown as "FAKE_ADDR" in FIG. 3B, in the SRC field of MT_F SM message 320. [0040] MT_F SM message 320 is received by FWLl 202 – Para 0011 - See Also ¶ 0011 – These SMS messages are generated from entities (applications)).  


 the collection point being arranged to receive the A2P SMS message as a terminated A2P SMS message (¶ 0039 - FIG. 3B illustrates detection of a spoofed MT/SM message, and FIG. 3C illustrates processing of a legitimate (i.e., non-spoofed) MT/SM message. Starting with FIG. 3B, in response to receiving 


 means for (a) processing the terminated A2P SMS message to obtain an identifier identifying a source of the A2P SMS message, and (b) based at least on processing the terminated A2P SMS message, determining whether the identifier corresponds to an authorized source of A2P SMS traffic to the network (¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208 – see Also Fig.3C, ¶ 0042). .  

However, Nooren does not explicitly teach
a stimulus generator configured to stimulate an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient


Puura teaches 

a stimulus generator configured to stimulate an application service to send an A2P SMS message that is addressed to the collection point as an intended recipient (Abstract; ¶ 0030 - PSMS billing is application-to-person (A2P) technology for businesses to bill their consumers using the communication channel. A PSMS message is a standard text message that is "wrapped" in an invoice. ¶ 0054 - According to some embodiments, the PSMS client 109 on the UE 101 includes an authentication client that communicates with an authentication server on the merchant platform 130. The authentication client determines whether 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Puura.  The motivation for doing so is to allow the system to safely send SMS messages without asking permission from the user and thus diminishing the user experience (¶ 0071 – Puura). 
Regarding claim 44,

Nooren further teaches

computing means arranged to determine whether the identifier corresponds to an authorized source of A2P SMS traffic to the network and, if the identifier does not correspond to an authorized source of A2P SMS traffic, to designate the source as an unauthorized source of A2P SMS traffic to the network ¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208).  





Regarding claim 45,

Nooren does not explicitly teach 


wherein the stimulus generator is configured to: authenticate to the application service; enter a functional element within the service that requires delivery of the A2P SMS message to an end user; identify the collection point to the service; and execute the service function.  

However, Puura teaches 

wherein the stimulus generator is configured to: authenticate to the application service; enter a functional element within the service that requires delivery of the A2P SMS message to an end user; identify the collection point to the service; and execute the service function (Abstract; ¶ 0030 - PSMS billing is application-to-person (A2P) technology for businesses to bill their consumers using the communication channel. A PSMS message is a standard text message that is "wrapped" in an invoice. ¶ 0054 - According to some embodiments, the PSMS client 109 on the UE 101 includes an authentication client that communicates with an authentication server on the merchant platform 130. The authentication client determines whether an SMS message was authorized (using, for example, a security token). If not, the PSMS client 109 stops the processing – ¶ 0071 - SMS authentication can be used as an authentication mechanism. For example, a value of an IMSI identifier is read from a SIM card on the UE 101. In some embodiments, the IMSI value is included in the PSMS message, which preempts further authentication. If the short code that is used in the PSMS address field for SMS authentication is zero rated in an agreement with the operator, the PSMS client 109 can safely send PSMS messages without asking permission from the user and thus diminishing the user experience - Note the client has to be authenticated in order to deliver the SMS message to  the  intended recipient, examiner interpret the functional element as equivalent to the code or program that is triggered in order for the SMS to be delivered).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Puura.  The motivation for doing so is to allow the system to safely send 
Regarding claim 46,

Nooren further teaches

wherein the means for processing the terminated A2P SMS message to obtain the identifier identifying the source of the terminated A2P SMS message is configured to determine a unique address associated with the source (¶ 0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208). 


Regarding claim 48,

Nooren further teaches 

wherein the computing means is configured to notify an operator for the telecommunications network of whether the source of the terminated A2P SMS message is an authorized source of A2P SMS traffic to the network(¶  0011 - the network operator would desire to detect and discard spoofed MT/SM messages).

Regarding claim 49,

Nooren further teaches 


wherein the computing means is configured to, if the identifier does not correspond to an authorized source of A2P SMS traffic, notify an operator for the telecommunications network that an unauthorized source has terminated an A2P SMS message to the telecommunications network(¶  0011 


Regarding claim 51,

Nooren further teaches

a plurality of collection points each arranged to receive A2P SMS messages terminated to a respective mobile telecommunications network ( ¶  0040 -At block 322, FWLl 202 extracts the key, which FWLl 202 will use to look up the correlation information, from received MT_F SM message 320. In the embodiment illustrated in FIG. 3B, the key is "GTA7" and the value of the correlation data is the address of the source of mobility management request message 3 00, or "AAA". FWLl 202 may then simply compare the purported source of MT_F SM message 320("FAKE_ADDR") with the source of the associated mobility management request message 300 ("AAA"), and determine that MT_F SM message 320 has a spoofed address. As shown in block 324 of FIG. 3B, FWLl 202 may then discard the MT_F SM message or otherwise prohibit it from being forwarded to SRVMSC 208). .  


However, Nooren does not explicitly teach 


wherein the stimulus generator is configured to stimulate one or more application services to send A2P SMS messages to each collection point.

Puura teaches 
stimulus generator is configured to stimulate one or more application services to send A2P SMS messages to each collection point (Abstract; ¶ 0030 - PSMS billing is application-to-person (A2P) technology for businesses to bill their consumers using the communication channel. A PSMS message is a standard text message that is "wrapped" in an invoice. ¶ 0054 - According to some embodiments, the PSMS client 109 on the UE 101 includes an authentication client that communicates with an authentication server on the merchant platform 130. The authentication client determines whether an SMS message was authorized (using, for example, a security token). If not, the PSMS client 109 stops the processing – ¶ 0071 - SMS authentication can be used as an authentication mechanism. For example, a value of an IMSI identifier is read from a SIM card on the UE 101. In some embodiments, the IMSI value is included in the PSMS message, which preempts further authentication. If the short code that is used in the PSMS address field for SMS authentication is zero rated in an agreement with the operator, the PSMS client 109 can safely send PSMS messages without asking permission from the user and thus diminishing the user experience).
. 


Claims 38,39,47 are rejected under 35 U.S.C. 103 as being unpatentable over Nooren in view of Puura further in view of Jackson et al.  Publication No. US 2014/0179360 A1 (Jackson hereinafter) 

Regarding claim 38,

Nooren does not explicitly teach 
providing a list of authorized sources of A2P SMS messages.  

However, Jackson teaches 

providing a list of authorized sources of A2P SMS messages (¶0017 -
the use of whitelists for validating users/messages);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Jackson.  The motivation for doing so is to allow the system to define whitelist and blacklist in order to validate SMS messages (¶ 0017 – Jackson). 


Regarding claim 39,

Nooren further teaches wherein determining whether the identifier corresponds to an authorized source of A2P SMS messages (Nooren - ¶ 0040). However, Nooren does not explicitly teach 
determining whether the identifier corresponds to any of the sources included in the list.


Jackson teaches 

providing a list of authorized sources of A2P SMS messages (¶0017 -
determining whether the source corresponds to any of the source within the whitelist);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Jackson.  The motivation for doing so is to allow the system to define whitelist and blacklist in order to validate SMS messages (¶ 0017 – Jackson) 

Regarding claim 47,

Nooren does not explicitly teach 


wherein the collection point comprises GSM-enabled hardware attached to the mobile telecommunications network.  

However, Jackson teaches 

collection point comprises GSM-enabled hardware attached to the mobile telecommunications network (¶  0022 - Network 120 may enable user devices 110, SMS sending device 130, SMS gateway 140, SMS validation system 150, malware system 160, and/or premium SMS recipient 170 to communicate with each other. Network 120 may include one or more wired and/or wireless networks. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nooren to include the teachings of Jackson.  The motivation for doing so is to allow the system to utilize the GSM, the benefit is its widespread use throughout the world.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Nooren in view of Puura further in view of De Boursetty et al.  Publication No. US 2005/0039043 A1 (De Boursetty hereinafter) 

Regarding claim 50,

Nooren does not explicitly teach 

wherein the stimulus generator is configured to stimulate a plurality of application services to send respective A2P SMS messages to the collection point 
However, De Boursetty teaches 
wherein the stimulus generator is configured to stimulate a plurality of application services to send respective A2P SMS messages to the collection point (¶  103 - Thus, the user selects one of the services offered by an application, calling an API which triggers the sending of an SMS to the number "398765", which is therefore an SMS+ at billing tier 3. An agreement collection component is invoked by the terminal).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/YOUNES NAJI/Primary Examiner, Art Unit 2445